FILED
                             UNITED STATES DISTRICT COURT                                   APR 2 1 2010
                             FOR THE DISTRICT OF COLUMBIA                             Clerk, U.S. District & Bankruptcy
                                                                                     Courts for the District of Columbia
DERIAN DOUGLAS HICKMAN,                        )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )
                                               )
                                                       Civil Action No.           10 0623
JUDGE HENRY KENNEDY, et aI.,                   )
                                               )
               Defendants.                     )

                                  MEMORANDUM OPINION

       This matter comes before the Court on the plaintiff s application to proceed in forma

pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

        The plaintiff is no stranger to this Court. In the instant complaint, he states that he has

"filed almost 13 or more civil requests for a jury trial," yet he has "not had a court date or trial."

Compl. at 1. The plaintiff demands "all court transcrips [sic] civil and other for use in trial," and

he demands "expenses and property loss compensation for discrimination." Id.

       A brief review of the Court's docket reflects that, not including the instant civil action,

the plaintiff has filed 12 civil actions, all of which were dismissed in screening either for lack of

compliance with Rule 8(a) of the Federal Rules of Civil Procedure or as frivolous. The plaintiff

neither sought reconsideration nor noted an appeal of these cases. In light of this history, the

Court deems the instant complaint frivolous and, accordingly, dismisses this action under 28

U.S.c. § 1915(a)(2)(B)(i). An Order consistent with this Memorandum Opinion will be issued

on this same date.


DATE:~ I;              2010